        Case 1:97-cv-00596-HKS Document 111 Filed 10/22/19 Page 1 of 1

Judgment in a Civil Case


                             United States District Court
                         WESTERN DISTRICT OF NEW YORK



THE STATE OF NEW YORK                                AMENDED JUDGMENT IN A
                                                     CIVIL CASE

             v.                                      CASE NUMBER: 97-CV-596


PVS CHEMICALS, INC. (NEW YORK)


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The
issues have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: that judgment is entered in favor of the State of
New York.




Date: October 22, 2019                               MARY C. LOEWENGUTH
                                                     CLERK OF COURT

                                                     By: S/Kirstie L. Henry
                                                         Deputy Clerk
